State of New York
                    Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: December 22, 2016                    106637
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

EDWARD P. FOLI,
                    Appellant.
________________________________


Calendar Date:    November 17, 2016

Before:   Peters, P.J., Garry, Devine, Mulvey and Aarons, JJ.

                              __________


     John A. Cirando, Syracuse, for appellant.

      Weeden A. Wetmore, District Attorney, Elmira (Sophie J.
Marmor of counsel), for respondent.

                              __________


Peters, P.J.

      Appeal from a judgment of the County Court of Chemung
County (Keene, J.), rendered December 16, 2013, convicting
defendant upon his plea of guilty of the crime of criminal
possession of stolen property in the fifth degree.

      In satisfaction of a three-count indictment, defendant
pleaded guilty to criminal possession of stolen property in the
fifth degree. He was thereafter sentenced, in accordance with
the plea agreement, to three years of probation. Defendant now
appeals.

      Initially, defendant's challenges to the voluntariness of
his guilty plea and the effectiveness of his counsel have not
been preserved for our review inasmuch as the record does not
                              -2-                  106637

disclose that he made an appropriate postallocution motion (see
People v Constantopoules, 141 AD3d 942, 943 [2016]; People v
Beverly, 140 AD3d 1400, 1401 [2016], lvs denied 28 NY3d 927, 933
[2016]). Moreover, the exception to the preservation rule is
inapplicable here as defendant did not make any statements during
the plea colloquy that cast doubt upon his guilt (see People v
Maldonado, 140 AD3d 1530, 1530 [2016], lv denied 28 NY3d 1029
[2016]; People v Hernandez, 140 AD3d 1521, 1522 [2016], lv denied
28 NY3d 971 [2016]). Defendant's further claim that the sentence
is harsh and excessive is unpersuasive. The sentence imposed was
consistent with the terms of the plea agreement and allowed
defendant to avoid potential jail time. The fact that his
codefendants may have received lesser sentences does not
establish that the sentence he received was unduly severe (see
People v Morrison, 71 AD3d 1228, 1230 [2010], lv denied 15 NY3d
754 [2010]; People v Boyd, 26 AD3d 534, 534 [2006], lv denied 7
NY3d 752 [2006]). We find no extraordinary circumstances or any
abuse of discretion warranting a reduction of the sentence in the
interest of justice (see CPL 470.15 [6] [b]).

     Garry, Devine, Mulvey and Aarons, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court